21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Patricia Ann HAMILTON, Appellant,v.John SEAL, Acting Director; ACTION, an official agency ofthe United States of America; Msgr. Jerome Boxleitner,Director;  Catholic Charities of the Archdiocese of St. Pauland Minneapolis, Appellees.Patricia Ann HAMILTON, Appellant,v.John SEAL, Acting Director; ACTION, an official agency ofthe United States of America; Msgr. Jerome Boxleitner,Director;  Catholic Charities of the Archdiocese of St. Pauland Minneapolis, Appellees.Patricia Ann HAMILTON, Appellant,v.Michael J. COTY;  Msgr. Jerome Boxleitner, Director;Catholic Charities of the Archdiocese of St. Pauland Minneapolis, Appellees.
No. 93-3439MN, No. 93-3136MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 12, 1994.Filed:  April 18, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Patricia Ann Hamilton appeals the district court's denial of preliminary injunctive relief, denial of recusal, and grant of summary judgment denying her employment discrimination actions.  Having carefully reviewed the record, we conclude the district court's rulings are clearly correct.  We thus affirm the district court.  See 8th Cir.  R. 47B.